Opinion issued July 30, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00637-CV
                            ———————————
   IN RE FLOYD STEELE COOLEY AND MARION COOLEY, Relators



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relators Floyd Steele Cooley and Marion Cooley have filed a petition for

writ of mandamus in this Court. See TEX. GOV’T CODE ANN. § 22.221 (Vernon

2004); see also TEX. R. APP. P. 52.1. Relators request this Court to order the trial

court to vacate its “order compelling arbitration” and its “order staying
discovery.” *

      We deny relators’ petition for writ of mandamus.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




*
      The underlying case is Floyd Steele Cooley and Marion Cooley, Individually and
on Behalf of Others Similarly Situated v. GL Clear Lake, LLC; GL Clear Lake II, LLC;
Garcadia Holdings, LLC; and Garff Enterprises, Inc., cause number 2013–10558,
pending in the 151st District Court of Harris County, Texas, the Honorable Mike
Engelhart, presiding.
                                         2